Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3064555 A1 (Sep. 7, 2016).
EP teaches powder coating composition comprising unsaturated polyamide and a catalyst/initiator in abstract and examples 1-5 and a method of coating a substrate by heating in [0053-0063] meeting claims 10 and 1, respectively.
EP teaches 680.5 parts of the unsaturated polyamide and 10 parts of benzoyl peroxide in the example 1 meeting claim 3.  The example 1 further teaches employing liquid acrylic polymers meeting claim 6.  
Thus, the instant invention lacks novelty.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable CA 3035939 A1 (Sep. 7, 2019).
CA teaches a powder composition comprising a silica-infused crystalline polyester particle for laser sintering (i.e. 3D printing) in abstract and [0001-0004].  
CA teaches that 3D printing powder material should be close to spherical as possible to induce a free-flowing behavior in [0007] and unsaturated polyester in [0043].  The powder having a shape close to spherical would meet claim 2 or make it obvious.
CA teaches utilization of 0.1-10 or 1-5 wt.% of initiators for crosslinking unsaturated polyester particles in [0044-0049] meeting claim 3.  CA teaches that initiators would increase mechanical strength in a lower section of [0048].
CA teaches silica nanoparticles dispersed in and/or on the crystalline resin in a lower section of [0054] meeting claims 7-9.  The dispersed nanoparticles in the crystalline resin would be evidence that the powder of the crystalline resin would have a void inherently.  CA teaches utilization of a polymeric stabilizer (i.e., polyvinyl alcohol) for obtaining silica-infused crystalline microparticles in [0055] and example 2 at page 24 which would be expected to meet claim 8 as well. The polyvinyl alcohol would meet claim 6. 
Although examples of CA are directed to the unsaturated polyester particles, CA prefers polyesters and polyamides in lower section of [0032] and thus utilization of the polyamide would have been obvious.  Further CA teaches unsaturated resin and crosslinking thereof and thus unsaturated polyamide would have been obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the unsaturated polyamide in the example 2 of CA since CA prefers polyesters and polyamides absent showing otherwise.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Winterling et al. (US 2005/0159579 A1) in view of CA 3035939 A1 (Sep. 7, 2019).
Winterling et al. teach granulated polyamide having a monooelefinically unsaturated compound and crosslinking thereof in abstract and example 1.
The instant invention further recites an initiator over Winterling et al.
Polymeric particle comprising a polymer having an ethylenically unsaturated group and the initiator for crosslinking is well-known in the art.
CA teaches utilization of initiators for crosslinking unsaturated polymers teaches in [0044-0049] and  [0048].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known initiators taught by CA for the granulated unsaturated polyamide of Winterling et al. since Winterling et al. teach the crosslinking which would need the initiator (i.e., crosslinker) as taught by CA absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CA 3035939 A1 (Sep. 7, 2019) as applied to claims 1-3 and 6-10 above, and further in view of Winterling et al. (US 2005/0159579 A1).
The instant invention further recites an infrared absorber over CA.
Winterling et al. teach granulated polyamide having a monooelefinically unsaturated compound and crosslinking thereof in abstract and example 1.  Winterling et al. further teach employing organic and inorganic pigments such as titanium dioxide in [0071].
The instant specification teaches that organic and inorganic pigments such as oxide are infrared absorber in para. [0104].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known organic and inorganic pigments such as titanium dioxide taught by Winterling et al. in CA in order to provide a color absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CA 3035939 A1 (Sep. 7, 2019) and Winterling et al. (US 2005/0159579 A1) as applied to claims 1-10 above, and further in view of CN 104194326 A.
The instant invention further recites a method of obtaining unsaturated polyamide particles by heating a dispersion comprising a carrier liquid (claim 11) over CA.
English translated CN teaches nylon (polyamide) powder useful for 3D printing at page 1 in which a requirement of spherical or nearly spherical powder material is further taught.
CN teaches a method of mixing comprising nylon 12 with an organic solvent, a light absorber and other additives, heating to 180-260oC to the mixture comprising the nylon base and cooling thereof for obtaining spherical nylon powder at page 2 and in example 1-5. Which would make claim 11 obvious. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known method of taught by CN for the granulated unsaturated polyamide of CA and Winterling et al, since the instant method for obtaining nylon (polyamide) powder useful for 3D printing is well-known as taught by CN absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
CA and CN teach use of solvent for obtaining powers and thus the recited wet blending of claim 13 would have been obvious.
CA teaches adding the initiator to the particles before laser sintering which would make the recited dry blending of claim 12 obvious. 
Other limitations of claims 15-20 are discussed at above pages 3-5 for addressing CA and Winterling et al. 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CA 3035939 A1 (Sep. 7, 2019) and Winterling et al. (US 2005/0159579 A1). as applied to claims 1-10, 11-13 and 15-20 above, and further in view of CN 104194326 A, and further in view of JP 4101399 B2 (Aug. 18, 2008).
	The instant claim 14 further recites a photoinitiator over CA, Winterling et al. and CN.
CA teaches free radical or thermal initiators in [0046].
The photoinitiator is one of the well-known radical initiators as taught by [0048] of JP. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known photoinitiator taught by JP for the granulated unsaturated polyamide of CA, Winterling et al, and CN since CA teaches free radical initiators and since the photoinitiator is one of the well-known radical initiators as taught by [0048] of JP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762